990 F.2d 1262
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James C. GRAVLEY, Defendant-Appellant.
No. 92-36751.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided April 2, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
James C. Gravley, a federal prisoner, appeals pro se the denial of his 28 U.S.C. § 2255 motion.   In case no. CR-91-60117, Gravely pleaded guilty to structuring a currency transaction to evade reporting requirements, in violation of 31 U.S.C. § 5324.   In case no. CR-91-60155, he pleaded guilty to mail fraud, in violation of 18 U.S.C. § 1341.   After a sentencing hearing on November 13, 1991, he received concurrent sentences of 28 and 46 months imprisonment.   Gravley contends that (1) the government breached the plea agreement by failing to make certain sentencing recommendations;  (2) the district court improperly considered two presentence reports;  (3) the district court erred by failing to give reasons for departing upward;  and (4) the district court erred by finding that Gravley did not accept responsibility for the offenses.   We have jurisdiction under 28 U.S.C. § 2255, and we affirm.


3
"If a criminal defendant could have raised a claim of error on direct appeal but nonetheless failed to do so, he must demonstrate both cause excusing his procedural default, and actual prejudice resulting from the claim of error."   United States v. Johnson, No. 91-30242, slip op. 1919, 1927 (9th Cir.  Mar. 4, 1993) (citing  United States v. Frady, 456 U.S. 152, 168 (1982)).


4
Gravley did not file a direct appeal.   Moreover, he did not object at the sentencing hearing to the multiple presentence reports.   He has not made any attempt to show cause and prejudice for this procedural default.   Accordingly, the district court did not err by denying his section 2255 motion.   See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3